Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This document is responsive to applicant’s claims filed 12/18/2018.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 9-11, 19, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cacciola et al. (US 6,231,012).

Regarding claim 1, Cacciola discloses:
An apparatus comprising: a no-back brake (50), disposed within an actuator coupled to an 5aircraft, comprising: a shaft (24); a ball ramp plate (22), coupled to the shaft, configured to receive a force comprising an air loading force and to be displaced responsive to the force;  10a brake (30), coupled to the shaft and coupled to the ball ramp plate, configured to be displaced, by the ball ramp plate, corresponding to a distance the ball ramp plate is displaced; and a modulating spring (32), coupled to the shaft and coupled 15to the brake, configured to compress in response to the brake being displaced, wherein the modulating spring is configured to apply a selective compressive force at the brake corresponding to a distance the brake is displaced (see col 2, line 30 – col 4, line 41).


The apparatus of claim 1, wherein the ball ramp plate is axially displaced by the force and configured to move the 10brake to compress the modulating spring (see col 3, lines 24-45).

Regarding claim 10, Cacciola discloses:
The apparatus of claim 9, wherein the force comprises an aerodynamically induced air load corresponding to movement of a flap of the aircraft (see background), and wherein the modulating spring 15reduces a chatter of the no-back brake associated with movement of the brake responsive to the force (the spring 32 preload applied to the brake as described in col 3, lines 24-45 would necessarily reduce chatter).

Regarding claim 11, see the rejection of claim 1.

Regarding claim 19, see the rejection of claim 9.

Regarding claim 20, see the rejection of claim 10.


Allowable Subject Matter
Claims 2-8 and 12-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is found in the Notice of Reference Cited (PTO-892).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD G DAVIS whose telephone number is (571)270-5005.  The examiner can normally be reached on Mon-Thurs 8am-6:00pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD G DAVIS/
Primary Examiner, Art Unit 3644